MilleR, Judge,

(dissenting):

I cannot concur in the construction given the deed from. Paxton to Kemper, of March 18, 1904; nor am I willing to. concur in effectually overruling prior decisions of this court which have become rules of property, and which may result in doing great injury to those who have relied thereon, in conducting so important a business as mining for oil and gas has become in this state. As it would serve no good purpose to enter into any lengthy discussion of the principles involved in the cases alluded to, I .will content myself by simply recording my dissent.